DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The examiner notes that claims 1-10 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Firstly, it is unclear how the recited structural element: the “automation track” can be referenced an automation track. The claim(s) does not define any of the structural elements associated with the track or the track itself as automated devices.  
	Secondly, it is unclear what applicant means by “automation track alongside…” What does applicant mean by the recitation? The modules are only defined as a plurality of interconnected modules. That means more than two modules are connected to each other in any fashion. What could be considered “alongside?” How are the track connected to the interconnected modules which are connected to each other in any fashion? The examiner notes that claim 10 does not even specify that the automation track is connected to the interconnected modules. 
A special arrangement of the interconnected modules and the automation track is unclear. The same rationale applies to: “along which a plurality of carriers move, the plurality of carriers transporting and delivering one or more vessels, each containing a respective sample.”
Does the track (recited as one track) connect each of the modules? The “along” limitation appears to imply such arrangement, however, the recitation: “an automation 
Therefore, the location of the single acquisition point; the areas of travels and destinations for the sample; the location of track sensors; etc. are also unclear. 
	Thirdly, it is unclear if applicant intends to positively claim: (a) “a plurality of carriers”; (b) “one or more vessels;” and (c) “a barcode reader” as part of the claimed subject matter. The respective samples are clearly not recited as part of the subject matter. 
Claim 1 and (claim 10) is drafted in a way that (a)-(c) are not required to be elements of the instant invention. While applicant may intend for (a)-(c) to be elements of the invention, there is no requirement for (a)-(c) to be elements of the instant invention/system. The elements (a)-(c) can be elements of a separate system(s) to which the claimed system is or may be operably connected to. If applicant intends for such structures to be considered elements of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the elements (a)-(c) in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed (a)-(c), e.g. for acquiring an identification of each of the vessels and each of the carriers by a barcode reader. 
The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. Applicant’s intended use/function of the claimed structural elements, per se, and 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
As to claims 6, 7, 16 and 17, the claims are purely directed towards elements not recited in the claims (not provided in the method claims). It is unclear how the claims are considered further limiting. 
Regarding claim 1 and 10, the processor limitation (the monitoring and detecting steps) are unclear. It is not clear if the limitation following and the preceding the phrases “if…” are part of the invention. The "if phrases” render much of the processor limitation (the monitoring and detecting steps) clauses optional. The examiner suggests applicant amend the limitations and recite, for instance: “in response to determining that...” instead of “when…” to positively set forth active process steps. The same applies to claims 2 and 12. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luoma (US 20080190735). 

a plurality of interconnected modules ([0064] The carrier handling system 10' in FIGS. 3 and 4 includes at least two diagnostic modules. The diagnostic modules 20 could include immunoassay, clinical chemistry, hematology, or other known diagnostic modules, or a combination of these modules. A carrier positioner 80 is provided for each diagnostic module 20. A sample handling system 10' with a plurality of diagnostic modules 20 enhances the productivity in a lab);
an automation track alongside and connected to the plurality of interconnected modules, along which a plurality of carriers move, the plurality of carriers transporting and delivering one or more vessels, each containing a respective sample, between the plurality of interconnected modules ([0015] example in which the carriers are mounted on a carousel; [0008] the handling system includes a loading bay for receiving and holding a plurality of carriers... A transporter is configured for transporting the carriers from the loading bay to a first or second location depending on the determined type of contents on each carrier; [0011] the first carrier support member can include a positioner that can be configured to receive and move the carriers for access by the diagnostic module for testing the contents of at least one of the plurality of the containers of the carrier; [0013] samples to be tested are loaded into the diagnostic system, and reagent carriers that hold containers with reagents are also loaded into the 
a single acquisition point at a portion of the automation track for acquiring an identification of each of the vessels and each of the carriers by a barcode reader ([0038] The positioner is controlled by the computer to move the carrier to a predetermined location [single acquisition point];[0036] A barcode reader is provided to read carrier and container identification. A bar code reader in the system reads bar coded labels attached to the carriers and the sample tubes or reagent bottles as the robotic device passes the carriers by the reader); a cover set over areas of travel and destinations for the samples ([0057] In a preferred example of the sample handling system 10 a plurality of access covers 94 are positioned over the loading rack 30); and
a processor configured to monitor the identification and a location of each of the vessels and each of the carriers ([0008] identification device is configured for identifying an identifying feature of the carriers or containers to determine the type of contents loaded on each carrier; [0009] The identification device is associated with the transporter such that the transporter can transport the samples to the first location) and to detect if the cover is breached ([0057] In a preferred example of the sample handling system 10a plurality of access covers 94 are positioned over the loading rack 30.When an access door 94 is opened, an interlock connected to the access cover 94 preferably will indicate a breach of positive identification).
Regarding claim 11, Luoma discloses a process of utilizing a distributed automation system for use in an in vitro diagnostics (IVD) environment ([0020] method; 
providing an automation track alongside the plurality of interconnected modules, along which a plurality of carriers move, the plurality of carriers transporting and delivering one or more vessels, each containing a respective sample, between the plurality of interconnected modules ([0015] example in which the carriers are mounted on a carousel; [0008] the handling system includes a loading bay for receiving and holding a plurality of carriers... A transporter is configured for transporting the carriers from the loading bay to a first or second location depending on the determined type of contents on each carrier; [0011] the first carrier support member can include a positioner that can be configured to receive and move the carriers for access by the diagnostic module for testing the contents of at least one of the plurality of the containers of the carrier; [0013] samples to be tested are loaded into the diagnostic system, and reagent carriers that hold containers with reagents are also loaded into the system. The reagent carriers are transported to reagent support members, such as on a 
providing a cover set over areas of travel and destinations for the samples ([0057] In a preferred example of the sample handling system 10 a plurality of access covers 94 are positioned over the loading rack 30);
acquiring, at a single acquisition point at a portion of the automation track, an identification of each of the vessels and each of the carriers by a barcode reader ([0038] The positioner is controlled by the computer to move the carrier to a predetermined location[single acquisition point];[0036] A barcode reader is provided to read carrier and container identification. A bar code reader in the system reads bar coded labels attached to the carriers and the sample tubes or reagent bottles as the robotic device passes the carriers by the reader);
monitoring, by a processor, the identification and a location of each of the vessels and each of the carriers ([0008] identification device is configured for identifying an identifying feature of the carriers or containers to determine the type of contents loaded on each carrier; [0009] The identification device is associated with the transporter such that the transporter can transport the samples to the first location); and
detecting, by the processor, if the cover is breached ([0057] In a preferred example of the sample handling system 10 a plurality of access covers 94 are positioned over the loading rack 30.When an access door 94 is opened, an interlock connected to the access cover 94 preferably will indicate a breach of positive identification).

However, applying a known technique to a known device ready for improvement yields predictable results. Using the system of Luoma, in an in vitro diagnostics (IVD) environment or using the system of Luoma with reagents used with in vitro diagnostics (IVD) environment does not comprise the operability of Luoma’s analyzer system including the sample and reagent handling system for automatically testing samples with a diagnostic module. 
The examiner respectfully asserts that the claims would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. 
The claimed structural elements and the elements recited in Luoma’s analyzer system; and much of the structural arrangements between claimed structural elements and the elements recited in Luoma’s analyzer system are the same. (The examiner notes that the “alongside” and “along” recitations are interpreted broadly. They are merely interpreted as being “… provided with…” Also see the 112(b) rejection section of this office action.)
Regarding claims 2 and 12, Luoma further discloses: wherein, if a detection occurs indicating the cover is breached, the respective carriers and vessels are rerouted to the single acquisition point ([0057] When an access door 94 is opened, an interlock connected to the access cover 94 preferably will indicate a breach of positive identification, preferably requiring the barcode reader 70 to rescan the carriers 40; 
Regarding claims 3 and 13, Luoma further discloses, comprising a plurality of cover sensors, each associated with a portion of the cover and configured to send a signal to the processor upon the respective portion of the cover being breached ([0057] When an access door 94 is opened, an interlock [cover sensors] connected to the access cover 94 preferably will indicate a breach of positive identification).
Regarding claims 4 and 14, Luoma further discloses, wherein, upon the respective carriers and vessels being rerouted to the single acquisition point, a reacquisition of the identification of each of the vessels and each of the carriers is obtained ([0057] When an access door 94 is opened, an interlock connected to the access cover 94 preferably will indicate a breach of positive identification, preferably requiring the barcode reader 70 to rescan the carriers 40).
Regarding claims 5 and 15, Luoma further discloses, further comprising a plurality of track sensors embedded in the track, the track sensors configured to sense a position of the plurality of carriers and communicate the sensed position to the processor ([0019] A carrier sensor can be provided for detecting the presence of the carrier on the positioning device; [0060] If a change in sensor state is observed, the computer 60 can determine that a carrier 40 or tray 35 has been removed and the identity of the contents can no longer be assured until the carriers 40 in question are re-scanned).
Regarding claims 6 and 16, Luoma further discloses, wherein each of the plurality of carriers and the vessels comprise a label assigning each a unique 
Regarding claims 7 and 17, Luoma further discloses, wherein the barcode reader reads each of the unique identification codes for the acquiring of the identification of each of the vessels and each of the carriers ([0036] A barcode reader is provided to read carrier and container identification. A bar code reader in the system reads bar coded labels attached to the carriers and the sample tubes or reagent bottles as the robotic device passes the carriers by the reader).
Regarding claims 8 and 18, Luoma further discloses, wherein a throughput of the system is based on delays incurred at each of the plurality of interconnected modules and along track segments of the automation track ([0010] handling system is that reagents can be loaded and unloaded as regents are consumed or expired, without interrupting the operation of the automated testing [delay] or reducing the throughput of the system).
Regarding claims 9 and 19, Luoma further discloses, wherein the system further comprises a series of interconnected sample distribution points of clusters of additional systems ([0064] The carrier handling system 10' in FIGS. 3 and 4 includes at least two diagnostic modules. The diagnostic modules 20 could include immunoassay, clinical chemistry, hematology, or other known diagnostic modules, or a combination of these modules. A carrier positioner 80 is provided for each diagnostic module 20. A sample handling system 10' with a plurality of diagnostic modules 20 enhances the productivity in a lab. Further a multiple module system reduces the requirement to separate or 
Regarding claims 10 and 20, Luoma further discloses, wherein the cover is (i) set over all areas of the track, (ii) set over a majority portion of the track, or (iii) set over a minority portion of the track ([0057] In a preferred example of the sample handling system 10 a plurality of access covers 94 are positioned over the loading rack 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/16/21